DETAILED ACTION 
Response to Amendment
Applicant’s amendment and response, submitted August 2, 2021, has been reviewed by the examiner and entered of record in the file.  Claim 32 is amended, and claim 33 is canceled. 
Claims 1-31 and 34-38 are present in the application. 
Groups I-IV, VI and VII (claims 1-31 and 34-38) remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Previous Claim Rejections - 35 USC § 112
4.	Claim 32 was previously rejected under 35 U.S.C. 112(b), as being indefinite for reciting a broad range followed by a narrower statement of the range/limitation. 
	Upon further consideration of Applicant’s amendment to remove the recitation of the narrower range from the claim, the previous indefiniteness rejection is withdrawn.
5.	Claim 33 was previously rejected under 35 U.S.C. 112(b), as being indefinite for insufficient antecedent basis.  
	In view of the cancellation of claim 33, the indefiniteness rejection is withdrawn.

Previous Claim Rejections - 35 USC § 103
6.	Claims 32 and 33 were previously rejected under 35 U.S.C. 103 as being unpatentable over Visine® All Day Comfort Dry Eye Relief, (Label Archive, December 29, 2015 and February 11, 2016, as cited on Applicant’s IDS of August 10, 2020), hereafter referred to as “Visine,” in view of Menger, Harold, J.A.M.A. 1959, hereafter referred to as “Menger,” and further in view of Coffey, U.S. 2011/0319502 A1
	Upon further consideration, Applicant’s arguments are persuasive and the previous obviousness rejection is withdrawn.

EXAMINER’S AMENDMENT
7.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Darryl C. Little (Reg. No. 40,703) on September 10, 2021.
8.	The application has been amended as follows: 
	CLAIMS 1-31 and 34-38, please CANCEL without prejudice or disclaimer.

REASONS FOR ALLOWANCE
9.	In consideration of Applicant’s amendatory changes and cancellations, claim 32 is allowable over the prior art, as newly renumbered claim 1.   The following is an examiners statement of reasons for allowance:
	This invention relates to a novel preservative-containing composition for
ophthalmic use. The recited ophthalmic compositions comprising a vasoconstrictor,  polyquaternium -42, polyethylene glycol, glycerin, borate, glucose, and lactate, among 
	Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JANET L COPPINS/Examiner, Art Unit 1628     

/CRAIG D RICCI/Primary Examiner, Art Unit 1611